DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAKI (US 2017/0183236) in view of Hsueh et al (“Regeneration of spent-NaBH4 back to NaBH4 by using high-energy ball milling (2009)).1
	Claim 1:  Yoshizaki teaches a method of making sodium borohydride comprising forming a mixture of a reductant and a reduced material, wherein the reductant includes aluminum and the reduced material is a sodium metaborate; and the reaction is th paragraph) and purifying NaBH4 to raise its purity to 99% (Hsueh, page 1719, right column, second paragraph).  Therefore, it would have been obvious to modify the process of Yoshizaki by milling with high-energy ball mills to skip the heating step and incorporating the purification step taught by Hsueh to improve the purity of the sodium borohydride of Yoshizaki.
	Claim 2:  Yoshizaki teaches mixing 0.96 kg of Al grains with 1.74 kg of the reduced material, sodium metaborate (NaBO2) (Yoshizaki, para. 0067), which translate to 36 mol of Al and 26 mol of oxygen in the reduced material.  Thus the formula 
(n1+1.5n2+n3): becomes (1.5 x 36):26 = 27:13 or approximately about 2:1 which is well within the claimed range of 3:4 to 4:1.  
	Claim 3:  The non-oxidizing atmosphere is hydrogen (Yoshizaki, para 0016).
	Claim 4:  The pressure of the hydrogen atmosphere is held at 0.5 to 1 MPa (Yoshizaki, para. 0068) which is well within the claimed range of 0-2MPa.
	Claim 5: .Hsueh teaches utilizing high-energy oscillating ball mills (Hsueh, page 1719, left column, 1st paragraph).
	Claim 6:  The milling duration is performed at 1-2 hours (Hsueh, pp. 1719-1720, Figures 3-5 and page 1721, 1st paragraph) which is well within the claimed range of 1-20 hours milling speed is set at 1080 rpm (Hsueh, page 1719, 1st paragraph) which is 
	Claims 7-9:  The purification of Hsueh comprises dissolving the milled sodium borohydride in a solvent which is ethylene diamine and drying in a vacuum (Hsueh, page 1719, right column, 2nd paragraph).
	Claim 10:  The sodium metaborate is a crystallized water in the form of sodium tetrahydrate (Yoshizaki, para. 0037).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



December 4, 2021


    
        
            
        
            
        
            
        
            
    

    
        1 Any reference that is unfurnished with this Office Action has been provided by Applicant.